                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

    DANA D. JACKSON and JACKSON                      Case No. 19-CV-2325 (JNE/KMM)
    AMERICAS SRVCS, LLC,

                         Plaintiffs,
                                                                  ORDER
    v.

    CINDY LYCOS, SHADI JALLAD,
    JESSICA SCHULTZ, MARILYN
    LISZKA, CITIBANK OF VERNON
    HILL, and CITIBANK OF OAK ST.
    CHICAGO,

                         Defendants.



         This matter comes before the Court on Plaintiffs’ (1) Application to Proceed in

District Court Without Prepaying Fees or Costs, ECF No. 2 (IFP Application); and

(2) request for injunctive relief, ECF No. 3 (Injunction Request). For the following

reasons, the Court grants the IFP Application and denies the Injunction Request.

         Given the financial information in the IFP Application, the Court grants that

application to the extent that it seeks in forma pauperis (IFP) status for Plaintiff Dana D.

Jackson. 1 As for the Injunction Request, the Court notes as a threshold point that it is


1
  It is unclear whether the IFP Application seeks IFP status for Plaintiff Jackson Americas
Srvcs, LLC. The IFP Application’s caption does not list that entity, but the Court notes
that in an IFP application Jackson filed in another recent case, she did put organizational
entities into the caption. See, e.g., Appl. to Proceed in Dist. Ct. Without Prepaying Fees
or Costs 1, Jackson v. Wells Fargo, No. 19-CV-2326 (NEB/BRT) (D. Minn. Aug. 22,
2019). To the extent the IFP Application seeks IFP status for Jackson Americas Srvcs,
LLC, the Court denies it. The entity’s name suggests that it is a limited-liability company
unclear whether Plaintiffs seek a temporary restraining order (TRO), a preliminary

injunction, or both. See generally Injunction Request. In any event, the Court denies the

request for two reasons—one procedural, one substantive. The procedural reason is that

under Federal Rule of Civil Procedure 65, a party seeking a TRO or a preliminary

injunction must meet certain procedural requirements. Rule 65(a)(1) permits a court to

issue a preliminary injunction “only on notice to the adverse party.” And Rule 65(b)(1)

requires, among other things, that a party seeking a TRO must “certif[y] in writing any

efforts made to give notice [to the adverse party] and the reasons why it should not be

required.” The Injunction Request does not meet either guideline, so no matter what

form of injunctive relief it seeks, the Court cannot grant it.

       The Injunction Request also fails because Plaintiffs do not make the needed

substantive showing. To successfully request a TRO or a preliminary injunction, the

burden of persuasion is on the movant, and the court considers four factors: “(1) the

threat of irreparable harm to the movant; (2) the state of the balance between this harm

and the injury that granting the injunction will inflict on other parties litigant; (3) the




(LLC). Jackson cannot represent an LLC: she is proceeding pro se, she does not indicate
that she is a lawyer, and nonlawyers acting pro se cannot represent LLCs. See, e.g., Carr
Enters., Inc. v. United States, 698 F.2d 952, 953 (8th Cir. 1983) (citing cases); United
States v. Johnson, No. 16-CR-0193 (WMW/BRT), 2019 WL 913161, at *4 (D. Minn.
Feb. 25, 2019) (citing authorities), supplemented on different issue, 2019 WL 1036001
(D. Minn. Mar. 5, 2019). The Court further observes that this same point almost certainly
dooms any claims in the Complaint (ECF No. 1) to the extent they are brought on behalf
of Jackson Americas Srvcs, LLC. For present purposes, however, the Court need not—
and so does not—decide the point. Nor need the point be decided for the Injunction
Request; as discussed below, the Court is denying that motion in its entirety for other
reasons.

                                               2
probability that movant will succeed on the merits; and (4) the public interest.”

Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc); see

also Abi v. Barr, No. 19-CV-1033 (PAM/TNL), 2019 WL 2463036, at *1 (D. Minn. June

13, 2019) (citing Dataphase Systems); cf. Abi, WL 2463036, at *1 (“The standard for

issuing a TRO or a preliminary injunction is the same.” (quoting C.S. McCrossan

Constr., Inc. v. Minn. Dep’t of Transp., 946 F. Supp. 2d 851, 857 n.10 (D. Minn. 2013)).

The Injunction Request makes no effort whatsoever to discuss the Dataphase factors. As

a result, Plaintiffs have not met their burden of showing that injunctive relief is merited.



                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

              1.            The Application to Proceed in District Court Without
                            Prepaying Fees or Costs, ECF No. 2, is GRANTED with
                            respect to Plaintiff Dana D. Jackson (but DENIED to the
                            extent it seeks in forma pauperis status for Plaintiff Jackson
                            Americas Srvcs, LLC).

              2.            Plaintiffs’ request for injunctive relief, ECF No. 3, is
                            DENIED.



Dated: August 28, 2019                                   s/ Joan N. Ericksen
                                                         Joan N. Ericksen
                                                         United States District Judge




                                              3
